DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2022 and 7/11/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 12-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the first substrate comprises a plurality of electrically conductive portions and an insulating portion exposed at the first face, the second substrate comprises a plurality of electrically conductive portions and an insulating portion exposed at the second face, the plurality of electrically conductive portions of the first substrate and the plurality of electrically conductive portions of the second substrate are in contact with each other to form a plurality of connecting portions, the insulating portion of the first substrate and the insulating portion of the second substrate are in contact with each other to form an insulating connecting portion, the plurality of connecting portions includes one or more first connecting portions electrically connected to a first electrically conductive portion that is not exposed at the first face and the second face and [[one]] two or more second connecting portions electrically connected to a second electrically conductive portion that is not exposed at the first face and the second face, and a part of the insulating connecting portion is placed between the second connecting portions, a number of the one or more first connecting portions electrically connected to the first electrical conductive portion is different from a number of the one or more second connecting portions electrically connected to the second electrical conductive portion when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 29, 2022